DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1, 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 2 recite the limitation "etc." in lines 5 and 6, respectively. This term renders the claims indefinite.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


5.	Claims 1-3, 5, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih et al. (US Patent Application Publication 2020/0075778, hereinafter referred to as Watts). 
As to claim 1, Shih teaches 1. A method for the fabrication of wide bandgap p-type Ga2O3 (α, β, ε, or κ) by defect doping, involving the growth of gallium oxide on a substrate, using a conventional thin film growth technique, by acting only on the oxygen stoichiometry, and through controlling the growth temperature, the nature/pressure of the oxidant gas or the growth rate, etc. such that p-type gallium oxide is formed via intrinsic defect doping, without requiring the addition of impurity elements. [¶0070; 0073]
As to claim 2, Shih teaches 2. (Currently Amended). The method for the fabrication of p-type Ga2O3 (α, β, ε, or κ) according to claim 1 in which the substrate can be sapphire (AhO3) (with a, c, r or m orientation), strontium titanate (SrTiO3); magnesium oxide (MgO), silicon (Si), gallium oxide (Ga2O3), silicon carbide (SiC-4H or SiC-6H), nickel oxide (NiO), copper oxide (CuO or Cu2O), zinc oxide (ZnO), gallium nitride (GaN), aluminium nitride (AlN), glass, quartz, a metal, graphene, graphite, graphene oxide, a polymer, etc. [¶0063]
As to claim 3, Shih teaches 3. (Currently Amended). The method for the fabrication of p-type Ga2O3 (α, β, ε, or κ) according to claim 1 in which the growth temperature can be either held constant or varied over a temperature range between 300 and 1500°C and in which the partial pressure of oxidant gas can be held constant or varied (according to the level/profile of doping that is desired) between 10·2 and 10·11 
As to claim 5, Shih teaches 5. (Currently Amended). The method for the fabrication of p-type Ga2O3 (α, β, ε, or κ) according to claim 1 which involves the use of a buffer layer, which can be in an oxide or nitride material, wherein the thickness of the buffer layer is between 1 to 500 nm. [¶0005; 0061 for example]
As to claim 10, Shih teaches 10. (Currently Amended) A thin film of p-type Ga2O3 (α, β, ε, or κ) with a thickness between 1nm and 10 μm that is obtained by the growth of gallium oxide on a substrate via intrinsic defect doping, without requiring the addition of impurity elements according to the fabrication method of claim 1. [¶0073]
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claim 4, 6-7, 9, 12-15 rejected under 35 U.S.C. 103(a) as being unpatentable over Shih in view of XIA et al. (U.S. Patent Application Publication 2019/0352798, hereinafter referred to as XIA).
As to claim 4, Shih may not explicitly teach 4. (Currently Amended). The method Procedure for the fabrication of p-type Ga2O3 (α, β, ε, or κ) according to claim 1 in which the oxidant atmosphere can be gaseous molecular oxygen, water vapor, gaseous ozone, gaseous nitrogen monoxide or dioxide (NO or NO2) or atomic oxygen from a plasma source.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Shih and XIA to “anneal in oxidizing atmosphere "in Shih according to XIA, for the further advantage of “utilizing known method for a preferable crystal growth atmosphere”. […In the process, the crystal growth atmosphere is preferably a vacuum, an inert atmosphere, or an oxidizing atmosphere to ensure the valence state of the Group VB metal M ions…¶0032]
As to claim 6, Shih and XIA teaches 6. (Currently Amended). The method for the fabrication of p-type Ga2O3 (α, β, ε, or κ) according to claim 1 which involves a post-anneal (in-situ or ex-situ) in order to reinforce the activation of the p-type doping in the gallium oxide, wherein the anneal occurs over a duration between 10 ns and 10 hours. [¶0024]
As to claim 7, Shih and XIA teaches 7. (Currently Amended). The method for the fabrication of p-type Ga2O3 (α, β, ε, or κ) according to claim 6 which involves an anneal. [XIA ¶0024]
As to claim 9, Shih and XIA teaches 9. (Currently Amended). The method for the fabrication of p-type Ga2O3 (α, β, ε, or κ) according to claim 6 in which the lamp anneal can be done with a halogen lamp or an incandescent lamp or a discharge lamp, with an annealing temperature which can be up to 1500°C, and, in which, the energy density can be over 100 J/cm2 and last between 100 μs and 300 seconds. [XIA ¶0024]
As to claim 12, Shih and XIA teaches 12. (Currently Amended) Use of a p-type Ga2O3 (α, β, ε, or κ) thin film, obtained by the fabrication method of claim 1, as a p-type 
As to claim 13, Shih and XIA teaches 13. (New) The method-for the fabrication of p-type Ga2O3 (α, β, ε, or κ) according to claim 7 wherein the anneal is a thermal anneal, a laser anneal, a lamp anneal, or combinations thereof. [XIA ¶0024]
As to claim 14, Shih and XIA teaches 14. (New) The method-for the fabrication of p-type Ga2O3 (α, β, ε, or κ) according to claim 7 wherein the anneal is at a fixed temperature or at a variable temperature. [XIA ¶0024]
As to claim 15, Shih and XIA teaches 15. (New) The method-for the fabrication of p-type Ga2O3 (α, β, ε, or κ) according to claim 7 wherein the atmosphere for the anneal can be molecular oxygen, NO2, NO, ozone, N2, Ar, Kr or air. [XIA ¶0032]
8.	Claim 8, 16 rejected under 35 U.S.C. 103(a) as being unpatentable over Shih in view of XIA et al. (U.S. Patent Application Publication 2019/0352798, hereinafter referred to as XIA) further in view of Moslehi et al. (U.S. Patent Application Publication 2017/0005206, hereinafter referred to as Moslehi).
As to claim 8, Shih and XIA may not explicitly teach 8. (Currently Amended). The method for the fabrication of p-type Ga2O3 (α, β, ε, or κ) according to claim 6 in which the laser anneal can be realised with UV light (continuous or pulsed) having a wavelength under that corresponding to the bandgap of Ga20 3 (an energy of ≥ 5eV). 
Moslehi teaches this limitation [¶0126]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Shih and XIA and Moslehi to 
As to claim 16, Shih and XIA and Moslehi teach 16. (New) The method-for the fabrication of p-type Ga2O3 (α, β, ε, or κ) according to claim 8 wherein the length of exposure is between 10ns and 1 s, and wherein the energy density of the light source can be between 1 mJ/cm2 and 1 kJ/cm2. [Moslehi ¶0126]
9.	Claim 11 rejected under 35 U.S.C. 103(a) as being unpatentable over Shih in view of Razeghi (U.S. Patent Application Publication 2020/0312660, hereinafter referred to as Razeghi).
As to claim 11, Shih may not explicitly teach 11. (Currently Amended) Use of a p-type Ga2O3 (α, β, ε, or κ) thin film, obtained by the fabrication method of claim 1, in Ga2O3 based p-n junctions.
Razeghi teaches this limitation [¶0060]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Shih and Razeghi to “form a p-n junction” in Shih according to Razeghi, for the further advantage of “utilizing known device for cost and performance advancement”. […These may be smaller/thinner and bring both cost (more devices/wafer and less growth time) and operating speed advantages (due to miniaturisation) than current isotype FETs. …¶0060]

Conclusion
Claims 1-16 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/